ROBERT P. SMITH, Jr., Judge.
We affirm the circuit court’s partial summary judgment finding that appellant Old Dominion is or will be liable, by contract, to indemnify appellee Maryland Casualty for any loss by Maryland Casualty on account of its negligence in performing inspection services in connection with manufacturing activities of Old Dominion, as a result of which injury was sustained by a third party, claimant below. In discrete paragraphs the contract between Maryland Casualty and Old Dominion provided, first, that Old Dominion would indemnify Maryland Casualty and hold it harmless from all loss through any suit by another arising out of Maryland Casualty’s inspection of Old Dominion’s manufactured products, whether due to Maryland Casualty’s negligence or otherwise; and second, that Old Dominion would procure and maintain public liability insurance, “with limits of liability to be agreed upon,” which should “include contractual liability insurance against liability assumed under the hold harmless agreement.” We agree with the trial court that both paragraphs must be given effect, if possible, and therefore that Old Dominion’s contractually assumed liability for indemnity was not limited by any subsequent agreement by the parties on liability insurance limits.
AFFIRMED.
MILLS, C. J., and LARRY G. SMITH, J., concur.